Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed 12/23/2021, have been fully considered but they are not persuasive.

The Applicant asserted:
 
    PNG
    media_image1.png
    389
    1018
    media_image1.png
    Greyscale


In response to this argument, clearly the argument is based on bodily incorporation  by  asserting that the Watanabe outer cover (i.e. equivalent to the claimed “guide can”, so hereinafter is referred as “guide-can”) is adhered to the outer core, instead of being adhered to inner core, as claimed.  This is not the Examiner’s position for rejection.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this instant case, the Examiner clearly stated in the Office Action that “by applying the Watanabe important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art magnetic apply the Watanabe important teaching concept, not to bodily incorporating the Watanabe rotor with the Bird rotor assembly. 
Those skilled in the art would understand the Watanabe important teaching concept is to provide a guide-can that is adhered and in contact with the rotor core for supporting and protecting the rotor core assembly, i.e. in general to support and protect the rotor assembly against centrifugal force during the rotor rotation, and/or to prevent the discard any loosen/broken piece(s) of the rotor core and/or the permanent magnet(s), if that situation happens. 
Those skilled in the art would understand that the Watanabe injected molded guide-can 83 is adhered and in contact with the rotor core because the injection molding process enable the molten resin taking the same shape/size of the rotor core to form the resin guide-can that covers the rotor core, then after the molten resin solidified, the solid resin guide-can is adhered (i.e. the resin guide-can staying attached/held closely/firmly to the rotor core) and in contact with the rotor core (i.e. because the injected molten resin poured directly onto the rotor core; thus, the solidified resin guide-can is inherently in contact with the rotor core).
Hence, the above argument is not persuasive.

Furthermore, the Applicant asserted:

    PNG
    media_image2.png
    426
    993
    media_image2.png
    Greyscale







    PNG
    media_image3.png
    801
    1014
    media_image3.png
    Greyscale



In response to the above argument, again the argument consistently based on bodily incorporation by asserting that the Watanabe guide-can cover the rotor outer core and the protruding portions’ protruding direction (see the underlined portion of the above argument).
And again, the Applicant is reminded that the Examiner’s position was/is to apply the Watanabe important teaching concept, not to bodily incorporating the Watanabe rotor with the Bird rotor assembly, as alleged by the argument.
Watanabe does teach the guide-can having plural protruding portions protruding toward the rotor core into the openings between respective adjacent magnets such that the openings respectively receive the guide-can’s protruding portions therein for firmly/securely support the magnets and to prevent magnet scattering during the rotor rotation.  This is the Watanabe important teaching concept for firmly support the magnets and to prevent magnet scattering during the rotor rotation.  
Thus, those skilled in the art would understand that by applying the Watanabe important teaching concepts of enhancing mechanical support and protection for the rotor assembly by providing a guide-can that is adhered and in contact with the rotor core, wherein the guide-can is provided with the protruding portions to protrude into the respective openings between respective magnets, it would have been obvious to an artisan to modify the Bird magnetic gear assembly to provide the inner rotor with a guide-can, as taught by Watanabe; thus, the Watanabe-taught guide-can would have the features as in the claimed invention because the Bird gear assembly having both inner rotor and outer rotor assemblies, each having a rotor core and plural magnets arranged such that each of the inner and outer rotors defining openings extended from the inner space along the radial direction, i.e. the direction perpendicular to the axial direction thereof.  For the sake of argument, it would be obvious to provide the Bird gear assembly’s inner rotor or outer rotor with the guide-can as taught by Watanabe or even to provide both of Bird gear assembly’s inner rotor and outer rotor with respective guide-cans as taught by Watanabe.  This is a matter of obvious engineering design choice(s) based on various design factors such as a particular industrial implementation of the gear assembly, wherein such industrial implementation requires protections for both inner and outer rotors; overall size/shape of the gear assembly, as a whole device; size/shape and/or material(s) of each of the inner and outer rotors (let’s entertain the argumentative idea of the inner and outer rotor cores as well as their magnets are made of economically suitable materials to reduce manufacturing cost, yet the materials are easily breakable then one might consider providing both inner and outer rotors with Watanabe-taught guide-cans).  These are just a few for non-limited-examples of various design factors to modify the Bird gear assembly’s rotor(s) with Watanabe-taught guide-can(s).
As for the limitations of “the inner rotor defines openings connected to the inner spaces, respectively, and each of the openings is extended from the respective inner space along a direction perpendicular to an axial direction of the inner rotor”, Watanabe does disclose these currently claimed features of the present claimed invention.  That is the claimed “inner spaces” are so broad that as long as the spaces define by the rotor core and/or the adjacent magnets are read as “inner spaces”; and each opening is defined by the exterior edges of the respective adjacent magnets there-between such that the opening is connected to the inner spaces, respectively, and each of the openings is extended from the respective inner space along a direction perpendicular to an axial direction of the inner rotor, as claimed.
not specifically recite that the claimed rotor core has no protruding portions and the claimed guide-can has no concaved groove portion.
In conclusion, the arguments are found not persuasive.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Note: all referred paragraph numbers in bracket, [], are from the publication of the present application.

Claims 1, 3-5 and 7-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1, in the limitations (emphasis added): “the guide can is adhered to the inner rotor and in contact with the inner rotor to secure rigidity of the inner rotor….the protruding portions are inserted into the openings, respectively and contact a corresponding magnet among the magnets”, the recitation of “the guide can is adhered to the inner rotor and in contact with the inner rotor to secure rigidity of the inner rotor” is considered new subject matters because the spec discloses the following (emphasis added):
the guide can is in contact with the inner rotor, thereby securing the rigidity of the inner rotor”, see Abstract and [0009].  This is understood as the guide can is only in contact with the inner rotor, but not both the guide can is adhered to the inner rotor and in contact with the inner rotor, as claimed.
“[0014] In still yet another form, the guide can may be adhered to the inner rotor, and the protruding portions may be inserted into the openings, respectively, and contact a corresponding magnet among the magnets”  and,  “[0045]… “The protruding portions 250 may be inserted into the openings 180 to contact the permanent magnets 150.”  This understood as the guide can’s  protruding portions respectively contact the respective permanent magnets, as the last two lines of claim 1; thus, that is fine.  However, the spec respectively discloses the guide can may be adhered to the inner rotor (as in Abstract, [0009], [0014] and [0045]), nowhere in the spec clearly discloses that the guide can is both adhered to the inner rotor and in contact with the inner rotor, as claimed.

Other claims included herein due to their dependencies to the rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, “the inner rotor defines openings connected to the inner spaces” is indefinite because it is unclear what is so-called “inner spaces” or what component(s)/feature(s) define(s) the claimed “inner spaces”; also, the term “the inner spaces” lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bird (US 20170005560, herein ‘Bird’) in view of Watanabe et al (US 20160365779, herein ‘Watanabe’).
RE claim 1, Bird discloses a magnetic gear [15 figs. 3-5], comprising: 
an inner rotor [20] formed with inner spaces where magnets [26] are respectively disposed; 
an outer rotor [24] surrounding a circumference of the inner rotor and comprising a plurality of magnet groups [24]; and 
a plurality of pole pieces [22] disposed between the inner rotor [20] and the outer rotor [24], and wherein the plurality of pole pieces are configured to generate a magnetic field modulation through interaction with the magnets of the inner rotor and the plurality of magnet groups of the outer rotor. 

    PNG
    media_image4.png
    885
    1123
    media_image4.png
    Greyscale


RE claim 3, Bird discloses the magnetic gear, wherein the openings extend from a front surface of the inner rotor to a rear surface of the inner rotor along the axial direction of the inner rotor, and the front and rear surfaces face to each other. 
RE claim 8, Bird discloses the magnetic gear, wherein each of the magnets has a magnetization direction that is different from a direction oriented from the inner rotor toward the outer rotor. 
RE claim 9, Bird discloses the magnetic gear, wherein each of the magnets has a magnetization direction that is perpendicular to a diametric direction of the inner rotor. 
RE claim 10, Bird discloses the magnetic gear, wherein the magnets comprise a pair of magnets, the pair of magnets being arranged adjacent to each other such that magnetization directions thereof are concentrated on each other (see fig. 3). 
 Bird discloses the magnetic gear, further comprising a gap [42] defined between each of the plurality of pole pieces [32] and the inner rotor [20] and between each of the pole pieces [32] and the outer rotor [25] so as to concentrate a magnetic flux.
Bird substantially discloses the claimed magnetic gear, except for following limitations:
the inner rotor defines openings connected to the inner spaces, respectively, and each of the openings is extended from the respective inner space along a direction perpendicular to an axial direction of the inner rotor, and the claimed guide can, as in claims 1, 3-5 and 7-12.
Watanabe, however, teaches a rotor [32] (figs. 5-6) comprising a rotor core [72], magnets [62] and a guide can [83] (i.e. it’s disclosed as “outer cover portion”) surrounding a circumference of the rotor [32]; wherein the guide can is in contact with the rotor to secure rigidity of the inner rotor, and wherein the guide can comprises protruding portions protruding toward the rotor, and the openings of the inner rotor respectively receive the protruding portions of the guide can, wherein inner spaces that are defined by the rotor core and the adjacent magnet, wherein each opening, which is defined by the exterior edges of the respective adjacent magnets there-between, such that the opening is connected to the inner spaces, respectively, and each of the openings is extended from the respective inner space along a direction perpendicular to an axial direction of the inner rotor, as claimed,  (see Watanabe’s fig. 6 enlarged portion with annotation provided below).


    PNG
    media_image5.png
    529
    1553
    media_image5.png
    Greyscale


RE claim 4, Watanabe teaches the rotor comprising the guide can [83], wherein the protruding portions extend in the axial direction of the inner rotor so as to be inserted into the openings, respectively (see fig. 6 enlarged portion with annotation).
Watanabe teaches the rotor comprising the guide can, wherein the protruding portions are provided on the guide can, the protruding portions being provided in a same number as the magnets (i.e. 8 protruding portions corresponding to 8 magnets, see fig. 6)
RE claim 7,  Watanabe teaches the rotor comprising the guide can, wherein the guide can is non-magnetic, i.e. made of resin (see [0045]). 
RE claim 11, owing to the Bird disclosed magnetic gear comprising the plurality of pole pieces [32] are disposed so as to be spaced apart from the respective inner and outer rotors, hence, the modified magnetic gear of Bird in view of Watanabe would have the guide can surrounding a circumference of the inner rotor, wherein the pole pieces disposed between the guide can and the outer rotor, wherein the plurality of pole pieces are disposed so as to be spaced apart from the guide can and the outer rotor.
Therefore, by applying the Watanabe important teaching concepts, it would have been obvious to one skilled in the art, before the effective filing date of the present application, to modify the prior art magnetic gear by providing a non-magnetic guide can surrounding a circumference of the inner rotor, wherein the guide can is in contact with the inner rotor to secure rigidity of the inner rotor, and wherein the guide can comprises protruding portions protruding toward the inner rotor, and the openings of the inner rotor respectively receive the protruding portions of the guide can, wherein the guide can having disclosed featured, as claims in claims 1-2, 4-7 and 11.  Doing so would provide protecting means to snugly hold the inner rotor’s pole pieces and the magnets.
Inquiry
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834